                20-12960-scc              Doc 1     Filed 12/28/20 Entered 12/28/20 15:52:42                              Main Document
                                                                 Pg 1 of 48

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                203 W 107th Street LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  c/o Emerald Equity Group LLC
                                  One Battery Park Plaza,
                                  Suite 3100                                                      PO BOX 967
                                  New York, NY 10004                                              New York, NY 10272
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  203 W 107th Street New York, NY 10025
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 20-12960-scc             Doc 1            Filed 12/28/20 Entered 12/28/20 15:52:42                                Main Document
                                                                        Pg 2 of 48
Debtor    203 W 107th Street LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                20-12960-scc          Doc 1            Filed 12/28/20 Entered 12/28/20 15:52:42                               Main Document
                                                                    Pg 3 of 48
Debtor   203 W 107th Street LLC                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 20-12960-scc            Doc 1      Filed 12/28/20 Entered 12/28/20 15:52:42                                Main Document
                                                                 Pg 4 of 48
Debtor    203 W 107th Street LLC                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 28, 2020
                                                  MM / DD / YYYY


                             X   /s/ Ephraim Diamond                                                      Ephraim Diamond
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    Chief Restructuring Officer




18. Signature of attorney    X   /s/ Mark Frankel                                                          Date December 28, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Mark Frankel
                                 Printed name

                                 Backenroth Frankel & Krinsky, LLP
                                 Firm name

                                 800 Third Avenue
                                 New York, NY 10022
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 593-1100                Email address      mfrankel@bfklaw.com

                                 8417 NY
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                          Main Document
                                                                        Pg 5 of 48




 Fill in this information to identify the case:

 Debtor name         203 W 107th Street LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 28, 2020                       X /s/ Ephraim Diamond
                                                                       Signature of individual signing on behalf of debtor

                                                                       Ephraim Diamond
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                    20-12960-scc                Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                     Main Document
                                                                             Pg 6 of 48

 Fill in this information to identify the case:
 Debtor name 203 W 107th Street LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A B EC. Corp                                                                                                                                                               $1,415.00
 487 Bronxville Road
 Bronxville, NY 10708
 All Make Appliance                                                                                                                                                         $1,836.17
 15 Ryans Way
 Jackson, NJ 08527
 Archrock LLC                                                                                                                                                                 $674.79
 PO BOX 967
 New York, NY 10272
 Big Apple Elevator                                                                                                                                                       $14,021.67
 Industries
 PO Box 1337
 New York, NY 10156
 City Wide                                                                                                                                                                    $936.00
 Exterminating
 PO Box 2018
 Doylestown, PA
 18901
 Con Edison                                                      Gas & Electric                                                                                             $4,429.81
 Orange and
 Rockland Utilities
 390 West Route 59
 Att Accounts
 Payable
 Spring Valley, NY
 10977
 County Oil Co                                                                                                                                                              $5,022.53
 1873 42nd Street
 Astoria, NY 11102
 DMT Plumbing &                                                  203 East 107th         Unliquidated                   $2,803.53           $7,000,000.00                    $2,803.53
 Heating Corp                                                    Street
 388 E. 198 St.                                                  New York, NY
 Bronx, NY 10458                                                 10025




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-12960-scc                Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                     Main Document
                                                                             Pg 7 of 48


 Debtor    203 W 107th Street LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 EXECUTIVE                                                                                                                                                                  $2,325.00
 ENGINEERING PC
 7000 BAY
 PARKWAY
 Suite F
 Brooklyn, NY 11204
 Goldberg and                                                                                                                                                               $1,200.00
 Weinberger LLP
 11312 US 15-501
 North
 Suite 107-141
 Chapel Hill, NC
 27517
 Kolberg Building                                                                                                                                                         $13,000.00
 Consultants LLC
 101 Berry Street
 Apartment 3
 Brooklyn, NY 11249
 Len's Appliance Inc                                                                                                                                                          $326.62
 8025 7th Avenue
 Brooklyn, NY 11228
 LoanCore Capital                                                203 East 107th                               $102,830,141.91              $7,000,000.00            $95,862,064.91
 Credit REIT LLC                                                 Street
 c/o Arnold & Porter                                             New York, NY
 250 West 55th Street                                            10025
 Attention: Ben Mintz                                            and Escrows held
 New York, NY                                                    in lender escrow
 10019-9710                                                      accounts
 MPG Consulting Inc.                                                                                                                                                      $10,460.07
 50 Rutledge Street
 Suite # 504
 Brooklyn, NY 11249
 New York Water                                                                                                                                                             $1,258.38
 Management
 2 University Plaza
 Suite 600
 Hackensack, NJ
 07601
 NYC Department of                                                                                                                                                          $3,170.00
 Housing
 Preservation and
 Development
 100 GOLD STREET
 New York, NY 10038
 Todd Rothenberg                                                                                                                                                            $1,795.00
 Esq.
 271 North Ave. Suite
 115
 New Rochelle, NY
 10801




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-12960-scc                Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                     Main Document
                                                                             Pg 8 of 48


 Debtor    203 W 107th Street LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ultimate Boiler                                                                                                                                                              $317.92
 Treatments
 674 Broadway
 Cedarhurst, NY
 11516
 VCorp Services                                                                                                                                                             $1,199.00
 5 Robert Pitt Dr #204
 Monsey, NY 10952
 Verizon                                                                                                                                                                      $428.13
 PO Box 1100
 Albany, NY




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               20-12960-scc                         Doc 1               Filed 12/28/20 Entered 12/28/20 15:52:42                                                                   Main Document
                                                                                     Pg 9 of 48
 Fill in this information to identify the case:

 Debtor name            203 W 107th Street LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $        7,000,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $            44,031.24

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $        7,044,031.24


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $     102,864,868.44


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$            64,608.09


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $        102,929,476.53




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                        Main Document
                                                                        Pg 10 of 48
 Fill in this information to identify the case:

 Debtor name         203 W 107th Street LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                      $0.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number

 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Utility Security Deposits. Held by Con Edison.                                                                                   $2,993.25



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Prepaid Taxes held by NYC Department of Finance                                                                                 $12,010.50




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                            Main Document
                                                                        Pg 11 of 48
 Debtor           203 W 107th Street LLC                                                           Case number (If known)
                  Name




           8.2.     Prepaid Property, Liability and Umbrella Insurance                                                                      $13,617.24




 9.        Total of Part 2.                                                                                                             $28,620.99
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 35,877.96   -                          26,814.00 = ....                  $9,063.96
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                                    18,676.29   -                        12,330.00 =....                     $6,346.29
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $15,410.25
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:          Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                     Main Document
                                                                        Pg 12 of 48
 Debtor         203 W 107th Street LLC                                                        Case number (If known)
                Name


        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 203 East 107th Street
                     New York, NY 10025
                     and Escrows held in
                     lender escrow                        Owner/Mortga
                     accounts                             gor                          Unknown         Owner Estimate                  $7,000,000.00




 56.        Total of Part 9.                                                                                                         $7,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-12960-scc                    Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                           Main Document
                                                                            Pg 13 of 48
 Debtor          203 W 107th Street LLC                                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $28,620.99

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $15,410.25

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $7,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $44,031.24          + 91b.            $7,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $7,044,031.24




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              20-12960-scc                  Doc 1          Filed 12/28/20 Entered 12/28/20 15:52:42                               Main Document
                                                                        Pg 14 of 48
 Fill in this information to identify the case:

 Debtor name         203 W 107th Street LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       DMT Plumbing & Heating
 2.1                                                                                                                           $2,803.53           $7,000,000.00
       Corp                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                203 East 107th Street
                                                      New York, NY 10025
       388 E. 198 St.
       Bronx, NY 10458
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. NYC Dept. of
       Environmental Protection
       2. LoanCore Capital Credit
       REIT LLC
       3. DMT Plumbing & Heating
       Corp

       LoanCore Capital Credit
 2.2                                                                                                                  $102,830,141.91              $7,000,000.00
       REIT LLC                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                203 East 107th Street
       c/o Arnold & Porter                            New York, NY 10025
       250 West 55th Street                           and Escrows held in lender escrow accounts
       Attention: Ben Mintz
       New York, NY 10019-9710
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              20-12960-scc                  Doc 1          Filed 12/28/20 Entered 12/28/20 15:52:42                            Main Document
                                                                        Pg 15 of 48
 Debtor       203 W 107th Street LLC                                                                  Case number (if known)
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

       LoanCore Capital Credit
 2.3                                                                                                                           $0.00     $6,346.29
       REIT LLC                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                Over 90 days old: Tenant receivables
       c/o Arnold & Porter
       250 West 55th Street
       Attention: Ben Mintz
       New York, NY 10019-9710
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       LoanCore Capital Credit
 2.4                                                                                                                           $0.00     $9,063.96
       REIT LLC                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                90 days or less: Tenant receivables
       c/o Arnold & Porter
       250 West 55th Street
       Attention: Ben Mintz
       New York, NY 10019-9710
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              20-12960-scc                   Doc 1         Filed 12/28/20 Entered 12/28/20 15:52:42                                Main Document
                                                                        Pg 16 of 48
 Debtor       203 W 107th Street LLC                                                                  Case number (if known)
              Name

        NYC Dept. of
 2.5                                                                                                                           $31,923.00        $7,000,000.00
        Environmental Protection                      Describe debtor's property that is subject to a lien
        Creditor's Name                               203 East 107th Street
        59-17 Junction Boulevard                      New York, NY 10025
        Legal Department
        Elmhurst, NY 11373
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

                                                                                                                             $102,864,868
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                     .44

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         LoanCore Capital Credit REIT LLC
         c/o LoanCore Capital                                                                                   Line   2.2
         55 Railroad Ave
         Suite 100
         Greenwich, CT 06830




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                        Main Document
                                                                        Pg 17 of 48
 Fill in this information to identify the case:

 Debtor name         203 W 107th Street LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,415.00
           A B EC. Corp                                                         Contingent
           487 Bronxville Road                                                  Unliquidated
           Bronxville, NY 10708                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $45.00
           AAA Appliance                                                        Contingent
           PO Box 207                                                           Unliquidated
           Lawrence, NY 11559                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $174.31
           AB Fire Extinguisher                                                 Contingent
           P.O Box 230581                                                       Unliquidated
           Brooklyn, NY 11223                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Alison Schwartz                                                      Contingent
           203 W 107th Street                                                   Unliquidated
           8B                                                                   Disputed
           New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         25692                                            Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                        Main Document
                                                                        Pg 18 of 48
 Debtor       203 W 107th Street LLC                                                                  Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,836.17
          All Make Appliance                                                    Contingent
          15 Ryans Way                                                          Unliquidated
          Jackson, NJ 08527                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Ana Varela                                                            Contingent
          203 W 107th Street                                                    Unliquidated
          7C                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $674.79
          Archrock LLC                                                          Contingent
          PO BOX 967                                                            Unliquidated
          New York, NY 10272                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Avra Matsoukas                                                        Contingent
          203 W 107th Street                                                    Unliquidated
          3B                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Barbara Friedland                                                     Contingent
          203 W 107th Street                                                    Unliquidated
          7A                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $14,021.67
          Big Apple Elevator Industries                                         Contingent
          PO Box 1337                                                           Unliquidated
          New York, NY 10156                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $936.00
          City Wide Exterminating                                               Contingent
          PO Box 2018                                                           Unliquidated
          Doylestown, PA 18901                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                        Main Document
                                                                        Pg 19 of 48
 Debtor       203 W 107th Street LLC                                                                  Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $28.71
          Click Pay Services LLC                                                Contingent
          433 Hackensack Avenue                                                 Unliquidated
          Hackensack, NJ 07601                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,429.81
          Con Edison
          Orange and Rockland Utilities                                         Contingent
          390 West Route 59                                                     Unliquidated
          Att Accounts Payable                                                  Disputed
          Spring Valley, NY 10977
                                                                             Basis for the claim:    Gas & Electric
          Date(s) debt was incurred
          Last 4 digits of account number       Multiple                     Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,022.53
          County Oil Co                                                         Contingent
          1873 42nd Street                                                      Unliquidated
          Astoria, NY 11102                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,325.00
          EXECUTIVE ENGINEERING PC                                              Contingent
          7000 BAY PARKWAY                                                      Unliquidated
          Suite F                                                               Disputed
          Brooklyn, NY 11204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,200.00
          Goldberg and Weinberger LLP                                           Contingent
          11312 US 15-501 North                                                 Unliquidated
          Suite 107-141                                                         Disputed
          Chapel Hill, NC 27517
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Hana Marritz                                                          Contingent
          203 W 107th Street                                                    Unliquidated
          5A                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Irma Laguerre                                                         Contingent
          203 W 107th Street                                                    Unliquidated
          6B                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                        Main Document
                                                                        Pg 20 of 48
 Debtor       203 W 107th Street LLC                                                                  Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Jeff Dobbs                                                            Contingent
          203 W 107th Street                                                    Unliquidated
          2A                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          John O'Grady                                                          Contingent
          203 W 107th Street                                                    Unliquidated
          2B                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Joseph Friendly                                                       Contingent
          203 W 107th Street                                                    Unliquidated
          8A                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Judith Greentree                                                      Contingent
          203 W 107th Street                                                    Unliquidated
          1D                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Julia Quintana                                                        Contingent
          203 W 107th Street                                                    Unliquidated
          1C                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Katherine Marcus                                                      Contingent
          203 W 107th Street                                                    Unliquidated
          6A                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Kelly Irwin                                                           Contingent
          203 W 107th Street                                                    Unliquidated
          4C                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                        Main Document
                                                                        Pg 21 of 48
 Debtor       203 W 107th Street LLC                                                                  Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,000.00
          Kolberg Building Consultants LLC                                      Contingent
          101 Berry Street                                                      Unliquidated
          Apartment 3                                                           Disputed
          Brooklyn, NY 11249
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $326.62
          Len's Appliance Inc                                                   Contingent
          8025 7th Avenue                                                       Unliquidated
          Brooklyn, NY 11228                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Leslie Goff                                                           Contingent
          203 W 107th Street                                                    Unliquidated
          5B                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,460.07
          MPG Consulting Inc.                                                   Contingent
          50 Rutledge Street                                                    Unliquidated
          Suite # 504                                                           Disputed
          Brooklyn, NY 11249
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $114.00
          National Fire Extinguisher Co. Inc.                                   Contingent
          97 Sheffield Ave                                                      Unliquidated
          Brooklyn, NY 11207                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,258.38
          New York Water Management                                             Contingent
          2 University Plaza Suite 600                                          Unliquidated
          Hackensack, NJ 07601                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,170.00
          NYC Department of Housing                                             Contingent
          Preservation and Development                                          Unliquidated
          100 GOLD STREET                                                       Disputed
          New York, NY 10038
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                        Main Document
                                                                        Pg 22 of 48
 Debtor       203 W 107th Street LLC                                                                  Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Paola Cuevas                                                          Contingent
          203 W 107th Street                                                    Unliquidated
          1D                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $250.00
          PDG Building Consultants LLC                                          Contingent
          39 Broadway                                                           Unliquidated
          Suite 1830                                                            Disputed
          New York, NY 10006
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Philip Feil                                                           Contingent
          203 W 107th Street                                                    Unliquidated
          1D                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Ronald Saleh                                                          Contingent
          203 W 107th Street                                                    Unliquidated
          9B                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $179.98
          Spectrum                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Susan Graham                                                          Contingent
          203 W 107th Street                                                    Unliquidated
          9A                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          Unknown
          Suzzan Craig                                                          Contingent
          203 W 107th Street                                                    Unliquidated
          7B                                                                    Disputed
          New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                        Main Document
                                                                        Pg 23 of 48
 Debtor       203 W 107th Street LLC                                                                  Case number (if known)
              Name

 3.40      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Teresa Richards                                                      Contingent
           203 W 107th Street                                                   Unliquidated
           2C                                                                   Disputed
           New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.41      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,795.00
           Todd Rothenberg Esq.                                                 Contingent
           271 North Ave. Suite 115                                             Unliquidated
           New Rochelle, NY 10801                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Uday Dhar                                                            Contingent
           203 W 107th Street                                                   Unliquidated
           6C                                                                   Disputed
           New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $317.92
           Ultimate Boiler Treatments                                           Contingent
           674 Broadway                                                         Unliquidated
           Cedarhurst, NY 11516                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,199.00
           VCorp Services                                                       Contingent
           5 Robert Pitt Dr #204                                                Unliquidated
           Monsey, NY 10952                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $428.13
           Verizon                                                              Contingent
           PO Box 1100                                                          Unliquidated
           Albany, NY                                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           William Dahglian                                                     Contingent
           203 W 107th Street                                                   Unliquidated
           8C                                                                   Disputed
           New York, NY 10025
                                                                             Basis for the claim:    Potential Security Deposit Claim
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                  Main Document
                                                                        Pg 24 of 48
 Debtor       203 W 107th Street LLC                                                              Case number (if known)
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       Big Apple Elevator Industries
           35-21 9th Street                                                                      Line     3.10
           Astoria, NY 11106
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                     64,608.09

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                         64,608.09




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                       Main Document
                                                                        Pg 25 of 48
 Fill in this information to identify the case:

 Debtor name         203 W 107th Street LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                07/31/2020                Alison Schwartz
                                                                                    203 W 107th Street
             List the contract number of any                                        8B
                   government contract                                              New York, NY 10025


 2.2.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                10/31/2020                Ana Varela
                                                                                    203 W 107th Street
             List the contract number of any                                        7C
                   government contract                                              New York, NY 10025


 2.3.        State what the contract or                   TENANT LEASE
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                02/28/2021                Avra Matsoukas
                                                                                    203 W 107th Street
             List the contract number of any                                        3B
                   government contract                                              New York, NY 10025


 2.4.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                05/31/2021                Barbara Friedland
                                                                                    203 W 107th Street
             List the contract number of any                                        7A
                   government contract                                              New York, NY 10025




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                   Main Document
                                                                        Pg 26 of 48
 Debtor 1 203 W 107th Street LLC                                                             Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                05/31/2022                 Barbara Swing
                                                                                     203 W 107th Street
             List the contract number of any                                         1D
                   government contract                                               New York, NY 10025


 2.6.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                12/31/2055                 Hana Marritz
                                                                                     203 W 107th Street
             List the contract number of any                                         5A
                   government contract                                               New York, NY 10025


 2.7.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                09/30/2021                 Irma Laguerre
                                                                                     203 W 107th Street
             List the contract number of any                                         6B
                   government contract                                               New York, NY 10025


 2.8.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                12/31/2020                 Jeff Dobbs
                                                                                     203 W 107th Street
             List the contract number of any                                         2A
                   government contract                                               New York, NY 10025


 2.9.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                12/31/2055                 John O'Grady
                                                                                     203 W 107th Street
             List the contract number of any                                         2B
                   government contract                                               New York, NY 10025


 2.10.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Joseph Friendly
                  State the term remaining                07/31/2021                 203 W 107th Street
                                                                                     8A
             List the contract number of any                                         New York, NY 10025
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                   Main Document
                                                                        Pg 27 of 48
 Debtor 1 203 W 107th Street LLC                                                             Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                07/31/2022                 Judith Greentree
                                                                                     203 W 107th Street
             List the contract number of any                                         1D
                   government contract                                               New York, NY 10025


 2.12.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                06/30/2020                 Julia Quintana
                                                                                     203 W 107th Street
             List the contract number of any                                         1C
                   government contract                                               New York, NY 10025


 2.13.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                08/31/2020                 Katherine Marcus
                                                                                     203 W 107th Street
             List the contract number of any                                         6A
                   government contract                                               New York, NY 10025


 2.14.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                09/30/2021                 Kelly Irwin
                                                                                     203 W 107th Street
             List the contract number of any                                         4C
                   government contract                                               New York, NY 10025


 2.15.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                01/31/2022                 Leslie Goff
                                                                                     203 W 107th Street
             List the contract number of any                                         5B
                   government contract                                               New York, NY 10025


 2.16.       State what the contract or                   TENANT LEASE               Paola Cuevas
             lease is for and the nature of                                          203 W 107th Street
             the debtor's interest                                                   1D
                                                                                     New York, NY 10025
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                   Main Document
                                                                        Pg 28 of 48
 Debtor 1 203 W 107th Street LLC                                                             Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                09/30/2020

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                12/31/2055                 Philip Feil
                                                                                     203 W 107th Street
             List the contract number of any                                         1D
                   government contract                                               New York, NY 10025


 2.18.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11/30/2021                 Ronald Saleh
                                                                                     203 W 107th Street
             List the contract number of any                                         9B
                   government contract                                               New York, NY 10025


 2.19.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                10/31/2021                 Susan Graham
                                                                                     203 W 107th Street
             List the contract number of any                                         9A
                   government contract                                               New York, NY 10025


 2.20.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                12/31/2020                 Suzzan Craig
                                                                                     203 W 107th Street
             List the contract number of any                                         7B
                   government contract                                               New York, NY 10025


 2.21.       State what the contract or                   TENANT LEASE
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                12/31/2021                 Teresa Richards
                                                                                     203 W 107th Street
             List the contract number of any                                         2C
                   government contract                                               New York, NY 10025




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                   Main Document
                                                                        Pg 29 of 48
 Debtor 1 203 W 107th Street LLC                                                             Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                07/31/2021                 Uday Dhar
                                                                                     203 W 107th Street
             List the contract number of any                                         6C
                   government contract                                               New York, NY 10025


 2.23.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                05/31/2021                 William Dahglian
                                                                                     203 W 107th Street
             List the contract number of any                                         8C
                   government contract                                               New York, NY 10025




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                   Main Document
                                                                        Pg 30 of 48
 Fill in this information to identify the case:

 Debtor name         203 W 107th Street LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      210 W 107 Street                  c/o Emerald Equity Group LLC                      LoanCore Capital                   D   2.2
             LLC                               One Battery Park Plaza,                           Credit REIT LLC                    E/F
                                               Suite 3100
                                                                                                                                    G
                                               New York, NY 10004




    2.2      220 W 107 Street                  c/o Emerald Equity Group LLC                      LoanCore Capital                   D   2.2
             LLC                               One Battery Park Plaza,                           Credit REIT LLC                    E/F
                                               Suite 3100
                                                                                                                                    G
                                               New York, NY 10004




    2.3      230 W 107 Street                  c/o Emerald Equity Group LLC                      LoanCore Capital                   D   2.2
             LLC                               One Battery Park Plaza,                           Credit REIT LLC                    E/F
                                               Suite 3100
                                                                                                                                    G
                                               New York, NY 10004




    2.4      Mr. Isaac                         c/o Emerald Equity Group LLC                      LoanCore Capital                   D   2.2
             Kassirer                          One Battery Park Plaza,                           Credit REIT LLC                    E/F
                                               Suite 3100
                                                                                                                                    G
                                               New York, NY 10004




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                Main Document
                                                                        Pg 31 of 48



 Fill in this information to identify the case:

 Debtor name         203 W 107th Street LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $366,082.40
       From 1/01/2020 to Filing Date                                                                        Rental Income
                                                                                                   Other    1/01/2020 - 11/30/2020


       For prior year:                                                                             Operating a business                               $538,144.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other    Rental Income

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                   Main Document
                                                                        Pg 32 of 48
 Debtor       203 W 107th Street LLC                                                                    Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    203 W 107 STREET LLC vs.                         Landlord & Tenant          NYC Housing Court                             Pending
               AVRA MATSOUKAS                                                              111 Centre Street                             On appeal
               HP6236/18                                                                   New York, NY 10013
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               20-12960-scc                Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                 Main Document
                                                                        Pg 33 of 48
 Debtor        203 W 107th Street LLC                                                                      Case number (if known)




           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    Backenroth Frankel & Krinsky                                                                                   6/30/2020:
                800 Third Avenue                                                                                               $7,273
                11th Floor                                                                                                     12/16/2020
                New York, NY 10022                                                                                             $5,301                 $12,374.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers           Total amount or
                                                                                                                        were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                     Dates of occupancy
                                                                                                                            From-To

 Part 8:       Health Care Bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                              Main Document
                                                                        Pg 34 of 48
 Debtor      203 W 107th Street LLC                                                                     Case number (if known)




15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                  Main Document
                                                                        Pg 35 of 48
 Debtor      203 W 107th Street LLC                                                                     Case number (if known)



    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       ArchRock Group LLC
                    1 Battery Park Plaza
                    31st Floor
                    New York, NY 10004-1405
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                              Main Document
                                                                        Pg 36 of 48
 Debtor      203 W 107th Street LLC                                                                     Case number (if known)




    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       ArchRock Group LLC
                    1 Battery Park Plaza
                    31st Floor
                    New York, NY 10004-1405

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       ArchRock Group LLC
                    1 Battery Park Plaza
                    31st Floor
                    New York, NY 10004-1405

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mr. Isaac Kassirer                             c/o Emerald Equity Group LLC
                                                      One Battery Park Plaza,
                                                      Suite 3100
                                                      New York, NY 10004
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       WEST 107 MEZZ LLC                              c/o Emerald Equity Group LLC                        sole member                           sole member
                                                      One Battery Park Plaza,
                                                      Suite 3100
                                                      New York, NY 10004


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                              Main Document
                                                                        Pg 37 of 48
 Debtor      203 W 107th Street LLC                                                                     Case number (if known)




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    West 107th Realty Holdings LLC                                                                             EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 28, 2020

 /s/ Ephraim Diamond                                                    Ephraim Diamond
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Restructuring Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                      Main Document
                                                                        Pg 38 of 48
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       203 W 107th Street LLC                                                                           Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  3,665.00
             Prior to the filing of this statement I have received                                        $                  3,665.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           WEST 107 REALTY HOLDINGS LLC

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Fee is a retainer only. The Debtor is responsible for additional fees after retainer has been exhausted.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 28, 2020                                                           /s/ Mark Frankel
     Date                                                                        Mark Frankel
                                                                                 Signature of Attorney
                                                                                 Backenroth Frankel & Krinsky, LLP
                                                                                 800 Third Avenue
                                                                                 New York, NY 10022
                                                                                 (212) 593-1100 Fax: (212) 644-0544
                                                                                 mfrankel@bfklaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                                Main Document
                                                                        Pg 39 of 48
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      203 W 107th Street LLC                                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 WEST 107 MEZZ LLC                                                                                                               Sole Member
 c/o Emerald Equity Group LLC
 One Battery Park Plaza,
 Suite 3100
 New York, NY 10004


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Chief Restructuring Officer of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date December 28, 2020                                                      Signature /s/ Ephraim Diamond
                                                                                            Ephraim Diamond

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                   Main Document
                                                                        Pg 40 of 48




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      203 W 107th Street LLC                                                                        Case No.
                                                                                   Debtor(s)              Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Restructuring Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       December 28, 2020                                          /s/ Ephraim Diamond
                                                                        Ephraim Diamond/Chief Restructuring Officer
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    20-12960-scc   Doc 1    Filed 12/28/20 Entered 12/28/20 15:52:42   Main Document
                                         Pg 41 of 48


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           Internal Revenue Service
                           c/o US Attorney Claims Unit
                           One Saint Andrews Plaza Rm 417
                           New York, NY 10007


                           Office of The United States Trustee
                           U.S. Federal Office Building
                           201 Varick Street
                           Suite 1006
                           New York, NY 10014


                           United States of America
                           c/o U.S. Attorney
                           86 Chambers Street
                           New York, NY 10007


                           NYS Dept of Tax & Finance
                           Bankruptcy Unit
                           PO Box 5300
                           Albany, NY 12205


                           State of New York
                           Attorney General's Office
                           120 Broadway
                           New York, NY 10271


                           City of New York
                           NYC Law Department
                           100 Church St
                           New York, NY 10007


                           NYC Department of Finance
                           66 John Street
                           New York, NY 10038


                           Backenroth Frankel & Krinsky
                           800 Third Avenue
                           11th Floor
                           New York, NY 10022


                           NYC Dept. of Environmental Protection
                           59-17 Junction Blvd
                           13th Floor
                           Elmhurst, NY 11373
20-12960-scc   Doc 1    Filed 12/28/20 Entered 12/28/20 15:52:42   Main Document
                                     Pg 42 of 48



                       A B EC. Corp
                       487 Bronxville Road
                       Bronxville, NY 10708


                       AAA Appliance
                       PO Box 207
                       Lawrence, NY 11559


                       AB Fire Extinguisher
                       P.O Box 230581
                       Brooklyn, NY 11223


                       Alison Schwartz
                       203 W 107th Street
                       8B
                       New York, NY 10025


                       All Make Appliance
                       15 Ryans Way
                       Jackson, NJ 08527


                       Ana Varela
                       203 W 107th Street
                       7C
                       New York, NY 10025


                       Archrock LLC
                       PO BOX 967
                       New York, NY 10272


                       Avra Matsoukas
                       203 W 107th Street
                       3B
                       New York, NY 10025


                       Barbara Friedland
                       203 W 107th Street
                       7A
                       New York, NY 10025


                       Barbara Swing
                       203 W 107th Street
                       1D
                       New York, NY 10025
20-12960-scc   Doc 1    Filed 12/28/20 Entered 12/28/20 15:52:42   Main Document
                                     Pg 43 of 48



                       Big Apple Elevator Industries
                       PO Box 1337
                       New York, NY 10156


                       Big Apple Elevator Industries
                       35-21 9th Street
                       Astoria, NY 11106


                       City Wide Exterminating
                       PO Box 2018
                       Doylestown, PA 18901


                       Click Pay Services LLC
                       433 Hackensack Avenue
                       Hackensack, NJ 07601


                       Con Edison
                       Orange and Rockland Utilities
                       390 West Route 59
                       Att Accounts Payable
                       Spring Valley, NY 10977


                       County Oil Co
                       1873 42nd Street
                       Astoria, NY 11102


                       DMT Plumbing & Heating Corp
                       388 E. 198 St.
                       Bronx, NY 10458


                       EXECUTIVE ENGINEERING PC
                       7000 BAY PARKWAY
                       Suite F
                       Brooklyn, NY 11204


                       Goldberg and Weinberger LLP
                       11312 US 15-501 North
                       Suite 107-141
                       Chapel Hill, NC 27517


                       Hana Marritz
                       203 W 107th Street
                       5A
                       New York, NY 10025
20-12960-scc   Doc 1    Filed 12/28/20 Entered 12/28/20 15:52:42   Main Document
                                     Pg 44 of 48



                       Irma Laguerre
                       203 W 107th Street
                       6B
                       New York, NY 10025


                       Jeff Dobbs
                       203 W 107th Street
                       2A
                       New York, NY 10025


                       John O'Grady
                       203 W 107th Street
                       2B
                       New York, NY 10025


                       Joseph Friendly
                       203 W 107th Street
                       8A
                       New York, NY 10025


                       Judith Greentree
                       203 W 107th Street
                       1D
                       New York, NY 10025


                       Julia Quintana
                       203 W 107th Street
                       1C
                       New York, NY 10025


                       Katherine Marcus
                       203 W 107th Street
                       6A
                       New York, NY 10025


                       Kelly Irwin
                       203 W 107th Street
                       4C
                       New York, NY 10025


                       Kolberg Building Consultants LLC
                       101 Berry Street
                       Apartment 3
                       Brooklyn, NY 11249
20-12960-scc   Doc 1    Filed 12/28/20 Entered 12/28/20 15:52:42   Main Document
                                     Pg 45 of 48



                       Len's Appliance Inc
                       8025 7th Avenue
                       Brooklyn, NY 11228


                       Leslie Goff
                       203 W 107th Street
                       5B
                       New York, NY 10025


                       LoanCore Capital Credit REIT LLC
                       c/o Arnold & Porter
                       250 West 55th Street
                       Attention: Ben Mintz
                       New York, NY 10019-9710


                       LoanCore Capital Credit REIT LLC
                       c/o LoanCore Capital
                       55 Railroad Ave
                       Suite 100
                       Greenwich, CT 06830


                       MPG Consulting Inc.
                       50 Rutledge Street
                       Suite # 504
                       Brooklyn, NY 11249


                       Mr. Isaac Kassirer
                       c/o Emerald Equity Group LLC
                       One Battery Park Plaza,
                       Suite 3100
                       New York, NY 10004


                       National Fire Extinguisher Co. Inc.
                       97 Sheffield Ave
                       Brooklyn, NY 11207


                       New York Water Management
                       2 University Plaza Suite 600
                       Hackensack, NJ 07601


                       NYC Department of Housing
                       Preservation and Development
                       100 GOLD STREET
                       New York, NY 10038
20-12960-scc   Doc 1    Filed 12/28/20 Entered 12/28/20 15:52:42   Main Document
                                     Pg 46 of 48



                       NYC Dept. of Environmental Protection
                       59-17 Junction Boulevard
                       Legal Department
                       Elmhurst, NY 11373


                       Paola Cuevas
                       203 W 107th Street
                       1D
                       New York, NY 10025


                       PDG Building Consultants LLC
                       39 Broadway
                       Suite 1830
                       New York, NY 10006


                       Philip Feil
                       203 W 107th Street
                       1D
                       New York, NY 10025


                       Ronald Saleh
                       203 W 107th Street
                       9B
                       New York, NY 10025


                       Spectrum



                       Susan Graham
                       203 W 107th Street
                       9A
                       New York, NY 10025


                       Suzzan Craig
                       203 W 107th Street
                       7B
                       New York, NY 10025


                       Teresa Richards
                       203 W 107th Street
                       2C
                       New York, NY 10025


                       Todd Rothenberg Esq.
                       271 North Ave. Suite 115
                       New Rochelle, NY 10801
20-12960-scc   Doc 1    Filed 12/28/20 Entered 12/28/20 15:52:42   Main Document
                                     Pg 47 of 48



                       Uday Dhar
                       203 W 107th Street
                       6C
                       New York, NY 10025


                       Ultimate Boiler Treatments
                       674 Broadway
                       Cedarhurst, NY 11516


                       VCorp Services
                       5 Robert Pitt Dr #204
                       Monsey, NY 10952


                       Verizon
                       PO Box 1100
                       Albany, NY


                       William Dahglian
                       203 W 107th Street
                       8C
                       New York, NY 10025
              20-12960-scc                 Doc 1           Filed 12/28/20 Entered 12/28/20 15:52:42                   Main Document
                                                                        Pg 48 of 48



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      203 W 107th Street LLC                                                                         Case No.
                                                                                   Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for 203 W 107th Street LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 28, 2020                                                    /s/ Mark Frankel
 Date                                                                 Mark Frankel
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for 203 W 107th Street LLC
                                                                      Backenroth Frankel & Krinsky, LLP
                                                                      800 Third Avenue
                                                                      New York, NY 10022
                                                                      (212) 593-1100 Fax:(212) 644-0544
                                                                      mfrankel@bfklaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
